MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                                                       FILED
the defense of res judicata, collateral                                            Dec 28 2020, 8:23 am

estoppel, or the law of the case.                                                      CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John L. Tompkins                                         Curtis T. Hill, Jr.
Tompkins Law                                             Attorney General of Indiana
Indianapolis, Indiana
                                                         Myriam Serrano
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Antonio Lee Allen,                                       December 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-382
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Crawford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G01-1804-MR-13459



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-382 | December 28, 2020                Page 1 of 7
                                          Case Summary
[1]   On April 15, 2016, Antonio Lee Allen and David Sanders engaged in an

      altercation that escalated to multiple gunshots fired. Sanders was struck by at

      least three of the gunshots—one in the thigh, one in the torso, and the other in

      the head near his right ear. Sanders died as a result of the multiple gunshot

      wounds. Allen was subsequently charged with and convicted of murder. On

      appeal, he contends that the evidence is insufficient to sustain his conviction.

      We affirm.



                            Facts and Procedural History
[2]   On April 15, 2016, Allen and Sanders engaged in an altercation outside of a

      barbershop located near the intersection of Gateway Drive and High School

      Road in Indianapolis. After the altercation appeared to end, Sanders left the

      area on foot and Allen drove away in a white Toyota Camry. A few moments

      later, Sanders approached the driver’s window of the Camry and engaged in a

      short conversation with Allen. As Sanders turned away, Allen fired multiple

      gunshots, three of which struck Sanders—one in the thigh, one in the torso, and

      the other in the head near his right ear. Sanders died as a result of the multiple

      gunshot wounds.


[3]   On April 25, 2018, the State charged Allen with murder. Following a jury trial,

      Allen was found guilty of murder. On January 24, 2020, the trial court




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-382 | December 28, 2020   Page 2 of 7
      sentenced Allen to a fifty-five-year term of imprisonment in the Department of

      Correction.



                                Discussion and Decision
[4]   Allen contends that the evidence is insufficient to sustain his conviction for

      murder.


              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it most favorably to the trial court’s ruling.
              Appellate courts affirm the conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt. It is therefore not necessary that the evidence
              overcome every reasonable hypothesis of innocence. The
              evidence is sufficient if an inference may reasonably be drawn
              from it to support the verdict.


      Drane v. State, 867 N.E.2d 144, 146–47 (Ind. 2007) (citations, emphasis, and

      quotations omitted). Stated differently, “‘[w]e affirm the judgment unless no

      reasonable factfinder could find the defendant guilty.’” Mardis v. State, 72

      N.E.3d 936, 938 (Ind. Ct. App. 2017) (quoting Griffith v. State, 59 N.E.3d 947,

      958 (Ind. 2016)).


[5]   Indiana Code section 35-42-1-1(1) provides that a person who “knowingly or

      intentionally kills another human being … commits murder, a felony.” Thus,
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-382 | December 28, 2020   Page 3 of 7
      in order to convict Allen of murder, the State was required to prove that he

      knowingly or intentionally killed Sanders. In challenging the sufficiency of the

      evidence, Allen does not dispute that Sanders was murdered. Allen instead

      claims the State failed to prove beyond a reasonable doubt that he was the

      shooter.


[6]   Various witnesses testified at trial regarding their observations just prior to and

      at the time of the shooting. Latansy Hutchins, who resided on Gateway Drive

      on the day of the shooting, went outside after she heard gunshots. She observed

      Sanders running, “trying to jump in people’s cars,” and heard him say “man

      I’m trying to get out of here.” Tr. Vol. II p. 120. She observed a white Toyota

      Camry that was being driven by a black man with either “braids or dreadlocks,”

      approach Sanders and lower its window slightly. Tr. Vol. II p. 114. She saw a

      gun “peeking out” of the driver’s window and heard at least three more

      gunshots. Tr. Vol. II p. 115. According to Hutchins’s testimony, the first

      struck Sanders in the thigh, the second hit a traffic sign, and the third struck

      Sanders by the ear.1 Sanders collapsed after being struck by the ear and the

      blood coming from the wound “looked like a water fountain.” Tr. Vol. II p.

      115. Hutchins called 911 to report the shooting and provided dispatch with the

      license-plate number2 for the white Camry.




      1
        Hutchins testified that the second bullet hit a traffic sign. It is unclear from the record which bullet struck
      Sanders in the torso.
      2
          The evidence establishes that the Camry was registered to Allen’s son.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-382 | December 28, 2020                       Page 4 of 7
[7]   In the moments before Sanders was killed, Aura Morales, who was working in

      a restaurant located in the vicinity of the barbershop, heard “screams” coming

      from outside and, upon looking outside to see the source of the noise, observed

      Allen and Sanders engaging in a physical and verbal altercation. Tr. Vol. II p.

      148. After going back inside the restaurant, she heard a gunshot. She looked

      towards the sound and observed Sanders running. A white Toyota Camry

      passed in front of her and, with “squealing” tires, then ran a red light. Tr. Vol.

      II p. 153. Morales heard more gunshots when the vehicle passed Sanders.

      Immediately after hearing the shots, Morales saw Sanders lying on the ground.


[8]   Just prior to the shooting, Melanie Gray, a passenger in a vehicle being driven

      by Brandon Young, observed Sanders and the driver of a light-colored vehicle

      engage in a short conversation. She also observed the driver of the vehicle

      holding a gun. As Sanders walked away from the vehicle, Gray heard “at least

      two” gunshots. Tr. Vol. III p. 14. Immediately after hearing the gunshots, the

      vehicle took “off fast” and Sanders stumbled and fell. Tr. Vol. III p. 15. While

      Gray did not get a good look at the physical features of the driver, she could see

      that the driver was an African-American male.


[9]   Young also observed Sanders speaking to the driver of a white vehicle and

      heard a “pop, pop, pop” sound. Tr. Vol. III p. 180. Immediately following the

      popping sound, Sanders “turned and fell,” and the driver of the white vehicle

      “drove off real quick.” Tr. Vol. III pp. 179, 182. Young did not see a gun, but

      because he had observed that the shots came from the white vehicle, he

      “assumed” the driver was the shooter. Tr. Vol. III p. 180.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-382 | December 28, 2020   Page 5 of 7
[10]   While Allen denied being the shooter, he admitted during a police interview

       that he had been “beefing” with Sanders. State’s Ex. 3, 10:30. Allen also

       admitted that he had driven away from the barbershop in a white Camry

       following his altercation with Sanders and that he had driven through the

       intersection where Sanders was fatally shot about the same time as the

       shooting. Further, although some of the witnesses indicated that there might

       have been more than one person in the Camry at the time of the shooting, Allen

       indicated that he had been the only individual in the vehicle following his

       altercation with Sanders.


[11]   Allen argues that the State’s evidence regarding identity of the shooter “points

       to a light skinned African American male in his twenties or thirties with short

       hair or a fade. That evidence does not create a reasonable inference that Allen,

       a dark skinned, heavy set black male with long braids in his forties, was the

       driver/shooter.” Appellant’s Br. pp. 13–14. He further argues that none of the

       witnesses, who gave varying physical descriptions of the driver of the white

       Camry, identified him as the shooter and that the time stamp on a security

       video from a nearby apartment complex suggests that he had driven through the

       intersection in question approximately ten minutes before the shooting.


[12]   “Recalling our standard of review, the fact finder is best positioned to judge the

       credibility of these witnesses, is free to credit or discredit testimony, and weigh

       conflicting evidence.” Tharp v. State, 942 N.E.2d 814, 816 (Ind. 2011).

       Furthermore, “[a] conviction for murder may be sustained on circumstantial

       evidence alone if that circumstantial evidence supports a reasonable inference of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-382 | December 28, 2020   Page 6 of 7
       guilt.” Fry v. State, 25 N.E.3d 237, 248 (Ind. Ct. App. 2015) (citing Lacey v.

       State, 755 N.E.2d 576, 578 (Ind. 2001)).


[13]   In this case, the State presented evidence that (1) Allen had engaged in an

       altercation with Sanders outside a barbershop in the moments before the

       shooting; (2) Allen admitted that he had driven the white Camry through the

       intersection where Sanders was shot about the same time as the shooting; (3)

       Hutchins, who gave the most detailed description of the driver of the vehicle,

       testified that the Camry was being driven by a black man with either braids or

       dreadlocks; (4) the Camry was registered to Allen’s son; and (5) Allen claimed

       that he was alone in the vehicle when he drove it away from the barbershop

       following his altercation with Sanders. The witness testimony, considered

       together with Allen’s admissions, supports a reasonable inference of guilt. As

       such, a reasonable jury could conclude that Allen was the person who shot and

       killed Sanders. The evidence, therefore, is sufficient to sustain Allen’s

       conviction. Allen’s claim to the contrary is merely a request that we reweigh

       the evidence, which we will not do. Mardis, 72 N.E.3d at 938 (providing that in

       challenging the State’s evidence proving his identity as the person who shot and

       killed the victim, Mardis “simply seeks to have this court reweigh [the

       witness’s] testimony and reassess his credibility, which we will not do.”).


[14]   The judgment of the trial court is affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-382 | December 28, 2020   Page 7 of 7